DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 34, 84, 86 and 96.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term firestone air spring (paragraph 36), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “An apparatus filtering a fluid comprising:” The preamble of the claim is unclear if applicant is claiming an apparatus that is for filtering a fluid or if applicant is claiming the process of an apparatus filtering a fluid. The claims appear to be directed to an apparatus and therefore the claim is assumed to recite, “An apparatus for filtering a fluid comprising:”
Claim 4 recites the limitation "said retaining plates".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 4 is assumed to depend from claim 2.

Claim 13 recites the limitation "said plurality of restrictor plates".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said at least one restrictor plate”.
Claim 14 recites the limitation "said top portion of casing".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a top portion of the casing”.
Claim 23 recites the limitation "said actuator".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an actuator”.
The additional claims are rejected as depending from one of the above claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nehlen III, US 9,302,205.

Claim 1, Nehlen teaches an apparatus comprising: a casing (22) having an interior cavity and extending between a fluid inlet (50) and a fluid outlet (48) at opposed ends thereof, a tube sheet assembly (32) spanning the interior cavity and having a plurality of bores (34) therethrough and a plurality of filter media tubes (8), each extending from one of the plurality of bores in the tube sheet assembly (fig. 5).
Claims 2-3 and 11-13, Nehlen further teaches the tube sheet assembly comprises a plurality of retaining plates (1-5) sandwiched together with a tube sheet plate (6) (fig. 1-5); the tube sheet plate and the retaining plates are bolted together (fig. 1-5, col. 3, lines 42-63); at least one restrictor plate (10) adapted to obstruct a unique number of bores of the tube sheet assembly (fig. 1-5, col. 11, lines 5-25); and the at least one restrictor plate has an outline, being circular, corresponding to radial segments, formed between braces (fig. 1) forming the tube sheet assembly (fig. 1).

Claim(s) 1 and 14-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nehlen III, US 10,406,458.

Claim 1, Nehlen teaches an apparatus comprising: a casing (34) having an interior cavity and extending between a fluid inlet (N) and a fluid outlet at opposed ends 
Claims 14-22, Nehlen further teaches suspension rod (46) extending from a top portion of the casing to the tube sheet assembly for supporting the tube sheet assembly (fig. 2-13); the interior cavity includes a downwardly oriented shelf (55) and the tube sheet assembly is drawn upwards into engagement with the shelf by an actuator (45) operable to draw the suspension rod upward (fig. 2-13); the suspension rod and the tube sheet assembly are rotatable bout a vertical axis as there is not structure disclosed in Nehlen to prevent rotation of the elements (fig. 2-13); a seal (61) surrounds the suspension rod (fig. 2-13), the recitation of the seal being a rotary seal is a recitation of intended use and does not provide any further structural limitations to the seal; the seal comprises a bushing (60) sealably surrounding the suspension rod and a bushing support sleeve, in which (60) is located, supported by a top portion of the casing (fig. 2-21); the bushing support sleeve comprises a unitary tubular member having a cylindrical shell and a bottom shoulder wherein the bushing is received within the cylindrical shell and supported by the bottom shoulder at (66) (fig. 2-21); and a seal (66) between the bushing and the bottom shoulder (fig. 2-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehlen III, US 9,302,205 in view of Hubbard US 3,416,669.

	Claim 4, Nehlen teaches the apparatus of claim 2 but does not teach the retaining plates each comprise a plurality of segments.
	Hubbard teaches an apparatus comprising: a casing having an interior and having an inlet and outlet, a tube sheet assembly (15) spanning the interior cavity and having a plurality of bores therethrough, and a plurality of filter media tubes (16) each extending from one of the plurality of bores in the tube sheet assembly, and a retaining plate comprising a plurality of segments (74) arranged along a common plane with each other to form a common retaining plate (fig. 1, 10). The use of segments to retain filter tubes to a tube sheet plate is a known technique in the art as demonstrated by Hubbard and would have been within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claims 5-7, Hubbard further teaches the segments comprise radial segments forming a common circular retaining plate (fig. 10); Nehlen further teaches support braces that divide a tube sheet into segments (fig. 1); Hubbard shows the segments form a radial angle of 30 degrees as the circles is divided into 12 parts (fig. 10) and Nehlen shows the braces dividing the tube sheet into 6 parts and therefore a radial angle of 45 degrees (fig. 1).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehlen III, US 9,302,205 in view of Gianneli US 4,293,414.

	Nehlen teaches the apparatus of claim 1 and figure 5 appears to show the casing comprises a unitary construction having a permanently connected top portion however, this is not expressly taught by Nehlen.
	Gianneli teaches an apparatus comprising: a casing (10) having an interior cavity and an inlet and outlet, a tube sheet spanning the interior cavity having a plurality of bores therethrough and a plurality of filter media tubes (18), the casing comprises a unitary construction having a permanently connected top portion (11) and an access port (22) therethrough into the interior cavity and the access port is sized to permit elements forming the tube sheet assembly to be passed therethrough (fig. 1). It would have been obvious to one of ordinary skill in the art to use the casing design and access port of Gianneli because the casing design allows for the filter elements to be placed into and removed from the filter casing through the access port and allows access as desired (col. 5, lines 45-53).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehlen III 10,406,458 in view of applicant’s admission of prior art.

	Claim 23, Nehlen ‘458 teaches the apparatus of claim 20, as detailed above, and further teaches an actuator (45) connected to a top end of the bushing support sleeve and a top end of the suspension rod (fig. 2-21) but does not teach the actuator being an 
	Claims 24 and 25, Nehlen teaches the bushing is sealed to a shoulder of a bushing support sleeve but does not teach a retaining plate between the bushing and the actuator or a shim between the bushing and the actuator. One of ordinary skill in the art would readily recognize that the bushing would need to be held down in sealing contact with the shoulder to prevent a leak of fluid around the bushing. Nehlen does not teach how the bushing would be held down as there is no structure disclosed in Nehlen to prevent the bushing from moving upward and losing sealing connection with the shoulder. The use of a retaining plate and a shim would have been an obvious technique to one of ordinary skill in the art as these techniques are commonly used to hold a structure in a desired position. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778